EXHIBIT 10.4




PLEDGE AGREEMENT




THIS PLEDGE AGREEMENT (the "Agreement") is made and entered into this 3rd day of
April, 2014, by AS SEEN ON TV, INC., a Florida corporation (“Pledgor"), having
an address of 14044 Icot Boulevard, Clearwater, Florida 33760, in favor of MIG7
INFUSION, LLC, a Florida limited liability company (“Lender”), having an address
for the purposes hereof of 16311 Baycross Drive, Lakewood Ranch, Florida 34202.




1.  Grant of Security Interest.  Pledgor hereby irrevocably and unconditionally
pledges and grants a security interest in, a lien upon and the right of set-off
against, and collaterally assigns and transfers to Lender all property referred
to in Exhibit “A” attached hereto and incorporated herein, as hereafter amended
or supplemented from time to time (the “Collateral”). The parties hereto
expressly agree that all rights, assets and property at any time held in or
credited to any securities account constituting Collateral shall be treated as
financial assets as defined in the Uniform Commercial Code as in effect in the
State of Florida (the “UCC”).




2.  Indebtedness.




(a) The Collateral secures and will secure the Indebtedness of Pledgor, Infusion
Brands, Inc., a Nevada corporation (“Infusion”), EDIETS.COM, INC., a Delaware
corporation (“eDiets”), TV GOODS HOLDING CORPORATION, a Florida corporation (“TV
Goods”), and TRU HAIR, INC., a Florida corporation (“Tru Hair” and collectively
with Pledgor, Infusion, eDiets, and TV Goods, the “Borrower”) to Lender.  Each
person or entity obligated under any Indebtedness is sometimes referred to in
this Agreement as a “Debtor.”




(b) "Indebtedness" means:




(i) all obligations and liabilities to Lender, now or hereafter existing or
incurred whether absolute or contingent and arising under that certain Senior
Note Purchase Agreement, dated April 3, 2014, as amended, supplemented,
increased, extended or otherwise modified from time to time thereafter (the
“Note Purchase Agreement”) or any other Transaction Document (as defined
therein);




(ii) all debts, obligations or liabilities to Lender, now or hereafter existing
or incurred whether absolute or contingent, arising under the Notes (as defined
in the Note Purchase Agreement), and all other instruments, documents and
agreements of every kind and nature now or hereafter executed or delivered in
connection with the Notes and the Loans (as defined in the Note Purchase
Agreement) evidenced thereby (including all renewals, increases, extensions,
restatements and replacements thereof and amendments and modifications of any of
the foregoing);




(iii) all obligations and liabilities of Pledgor to Lender hereunder; and




(iv)  all costs, attorneys’ fees and expenses incurred by Lender in connection
with the collection or enforcement of any of the above.








1




--------------------------------------------------------------------------------

3.  Pledgor's Covenants, Representations And Warranties.  Pledgor covenants,
represents and warrants that unless compliance is waived by Lender in writing:




(a)  Pledgor is the legal and beneficial owner of all the Collateral free and
clear of any and all liens, encumbrances, or interests of any third parties
other than the security interest of Lender and that arising under the Vicis
Debt, the Bibby Debt, and the MFC Debt (as each such term is defined in the Note
Purchase Agreement), and will keep the Collateral free of all other liens,
claims, security interests and encumbrances of any kind or nature, whether
voluntary or involuntary, except the security interest of Lender.




(b)  Pledgor shall, at Pledgor’s expense, take all actions necessary or
advisable from time to time to maintain the priority and perfection of the
security interest of Lender in the Collateral and shall not take any actions
that would alter, impair or eliminate said priority or perfection.




(c)  Pledgor agrees to pay prior to delinquency all taxes, charges, liens and
assessments against the Collateral, and upon the failure of Pledgor to do so,
Lender at its option may pay any of them and shall be the sole judge of the
legality or validity thereof and the amount necessary to discharge the same.




(d)  If any of the Collateral is margin stock as defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System of the
United States (“FRB”), Pledgor will provide Lender a properly executed Form U-1
Purpose Statement. Lender and Pledgor will comply with the requirements and
restrictions imposed by Regulation U.




(e)  Pledgor’s exact legal name is correctly set forth on the signature page
hereof. Pledgor will notify Lender in writing at least thirty (30) days prior to
any change in Pledgor's name or identity.




(f)  Pledgor's chief executive office is, and has been for the four (4) month
period preceding the date hereof (or, if less, the entire period of the
existence of Pledgor) located, in the state specified on the signature page
hereof.  Pledgor is an organization of the type and (if an unregistered entity),
is incorporated in or organized under the laws of the state specified on such
signature page.  Pledgor shall give Lender at least thirty (30) days notice
before changing the location of its residence or its chief executive office,
type of organization, business structure or state of incorporation or
organization.




4.  Representations, Warranties and Covenants Regarding Equity Securities
Collateral.  Pledgor hereby represents, warrants and covenants the following
with respect to any equity securities comprising any or all of the Collateral
(the "Equity Securities") and covenants and agrees to promptly notify Lender in
writing in the event that any of the foregoing representations and warranties is
no longer true and correct:




(a)  The Equity Securities have been duly authorized and validly issued and are
fully paid and non-assessable.




(b)  There are no restrictions on the pledge of the Equity Securities by Pledgor
to Lender (other than required consents that have been obtained by Pledgor on or
before the date hereof) nor on the sale of the Equity Securities by Pledgor or
Lender (whether





2




--------------------------------------------------------------------------------

pursuant to securities laws or regulations or any shareholder, lock-up or other
similar agreement or insider trading rules of the issuer); provided that the
Equity Securities have not been registered under the Securities Act of 1933, as
amended.




5.  Lender Appointed Attorney-In-Fact.  Pledgor authorizes and irrevocably
appoints Lender as Pledgor's true and lawful attorney-in-fact with full power of
substitution to take any action and execute or otherwise authenticate any record
or other documentation that Lender considers necessary or advisable to
accomplish the purposes of this Agreement, including but not limited to, the
following actions: (a) to endorse, receive, accept and collect all checks,
drafts, other payment orders and instruments representing or included in the
Collateral or representing any payment, dividend or distribution relating to any
Collateral or to take any other action to enforce, collect or compromise any of
the Collateral; (b) to transfer any Collateral (including converting physical
certificates to book-entry holdings) into the name of Lender or its nominee or
any broker-dealer (which may be an affiliate of Lender) and to execute any
control agreement covering any Collateral on Pledgor's behalf and as
attorney-in-fact for Pledgor in order to perfect Lender's continuing security
interest in the Collateral and in order to provide Lender with control of the
Collateral, and Pledgor's signature on this Agreement or other authentication of
this Agreement shall constitute an irrevocable direction by Pledgor to any bank,
custodian, broker dealer, any other securities intermediary or commodity
intermediary holding any Collateral or any issuer of any letters of credit to
comply with any instructions or entitlement orders, of Lender without further
consent of Pledgor; (c) to participate in any recapitalization,
reclassification, reorganization, consolidation, redemption, stock split, merger
or liquidation of any issuer of securities which constitute Collateral, and in
connection therewith Lender may deposit or surrender control of the Collateral,
accept money or other property in exchange for the Collateral, and take such
action as it deems proper in connection therewith, and any money or property
received on account of or in exchange for the Collateral shall be applied to the
Indebtedness or held by Lender thereafter as Collateral pursuant to the
provisions hereof; (d)  to exercise any right, privilege or option pertaining to
any Collateral, but Lender has no obligation to do so; (e) to file any claims,
take any actions or institute any proceedings which Lender determines to be
necessary or appropriate to collect or preserve the Collateral or to enforce
Lender's rights with respect to the Collateral; (f) to execute in the name or
otherwise authenticate on behalf of Pledgor any record reasonably believed
necessary or appropriate by Lender for compliance with laws, rules or
regulations applicable to any Collateral, or in connection with exercising
Lender's rights under this Agreement; (g) to file any financing statement
relating to this Agreement electronically, and Lender's transmission of
Pledgor's signature on and authentication of the financing statement shall
constitute Pledgor's signature on and authentication of the financing statement;
(h) to make any compromise or settlement it deems desirable or proper with
reference to the Collateral; (i) to do and take any and all actions with respect
to the Collateral and to perform any of Pledgor's obligations under this
Agreement; and (j) to execute any documentation reasonably believed necessary by
Lender for compliance with Rule 144 or any other restrictions, laws, rules or
regulations applicable to any Collateral hereunder that constitutes restricted
or control securities under the securities laws.  The foregoing appointments are
irrevocable and coupled with an interest and shall survive the death or
disability of Pledgor and shall not be revoked without Lender’s written consent.
 To the extent permitted by law, Pledgor hereby ratifies all said
attorney-in-fact shall lawfully do by virtue hereof.











3




--------------------------------------------------------------------------------

6.  Voting Rights.




(a)  So long as no Event of Default shall have occurred and is continuing and
Lender has not delivered the notice specified in Section 6(b), Pledgor shall be
entitled to exercise any and all voting and other consensual rights pertaining
to the Collateral or any part thereof for any purpose not inconsistent with the
terms of this Agreement or any document or agreement executed in connection
herewith.

 

(b)  Upon the occurrence and during the continuance of an Event of Default, at
the option of Lender exercised in a writing sent to Pledgor, all rights of
Pledgor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to Section 6(a) shall cease, and
Lender shall thereupon have the sole right to exercise such voting and other
consensual rights.




7.  Events of Default; Remedies.  If an Event of Default (as defined in the Note
Purchase Agreement)  occurs, in addition to any rights that Lender may have
under any of the other Transaction Documents, Lender may do any one or more of
the following:




(i)  Intentionally omitted.




(ii)  Exercise as to any or all of the Collateral all the rights, powers and
remedies of an owner.




(iii)  Enforce the security interest given hereunder pursuant to the UCC and any
other applicable law.




(iv)  Sell all or any part of the Collateral at public or private sale in
accordance with the UCC, without advertisement, in such manner and order as
Lender may elect.  Lender may purchase the Collateral for its own account at any
such sale. Lender shall give Pledgor such notice of any public or private sale
as may be required by the UCC, provided that to the extent notice of any such
sale is required by the UCC, Pledgor agrees that at least ten (10) days’ notice
to Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification and provided
further that, if Lender fails to comply with this sentence in any respect, its
liability for such failure shall be limited to the liability (if any) imposed on
it as a matter of law under the UCC.  Pledgor acknowledges that Collateral may
be sold at a loss to Pledgor, and that, in such event, Lender shall have no
liability or responsibility to Pledgor for such loss.  Pledgor further
acknowledges that a private sale may result in prices and other terms less
favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that no such private sale shall, to
the extent permitted by applicable law, be deemed not to be "commercially
reasonable" solely as a result of such prices and other sale terms.  Upon any
such sale, Lender shall have the right to deliver, assign and transfer to the
buyer thereof the Collateral so sold.  Each buyer at any such sale shall hold
the Collateral so sold absolutely and free from any claim or right of whatsoever
kind, including any equity or right of redemption of Pledgor that may be waived
or any other right or claim of Pledgor, and Pledgor, to the extent permitted by
law, hereby specifically waives all rights of redemption, stay or appraisal that
Pledgor has or may have under any law now existing or hereafter adopted.





4




--------------------------------------------------------------------------------




Without limiting any other rights and remedies available to Lender, Pledgor
expressly acknowledges and agrees that with respect to Collateral consisting of
notes, bonds or other securities  which are not sold on a recognized market,
Lender shall be deemed to have conducted a commercially reasonable sale of such
Collateral if (a) such sale is conducted by any nationally recognized
broker-dealer (including any affiliate of Lender), investment banker or any
other method common in the securities industry, and (b) if the purchaser is
Lender or any affiliate of Lender, the sale price received by Lender in
connection with such sale is reasonably supported by quotations received from
one or more other nationally recognized broker-dealers, investment bankers or
other financial institutions.




(v)  Enforce the security interest of Lender in any deposit account which is
part of the Collateral by applying such account to the Indebtedness.




(vi) Exercise any other remedy provided under this Agreement or by any
applicable law.




(vii)  Comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and such compliance will not be
considered to affect adversely the commercial reasonableness of any sale or
other disposition of the Collateral.




(viii)  Sell the Collateral without giving any warranties as to the Collateral.
 Lender may specifically disclaim any warranties of title or the like.  This
procedure will not be considered to affect adversely the commercial
reasonableness of any sale or other disposition of the Collateral.




8.  Right to Cure; Limitation on Lender's Duties.  If Pledgor fails to perform
any agreement contained herein, Lender may perform or cause performance of such
agreement and the expenses of Lender incurred in connection therewith shall be
payable by Pledgor or Debtor under Section 13.  Any powers conferred on Lender
hereunder are solely to protect its interest in the Collateral and shall not
impose any duty upon it to exercise any such powers.  Except for reasonable care
in the custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, Lender shall have no duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral.  Lender shall be
deemed to have exercised reasonable care in the custody and preservation of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which Lender accords its own property, it being
understood that Lender shall not have any responsibility for (a) ascertaining,
exercising or taking other action or giving Pledgor notice with respect to
subscription rights, calls, conversions, exchanges, maturities, lenders or other
matters relative to any Collateral, whether or not Lender has or is deemed to
have knowledge of such matters, or (b) taking any necessary steps to preserve
rights against any parties with respect to any Collateral.  Lender shall not be
liable for any loss to the Collateral resulting from acts of God, war, civil
commotion, fire, earthquake, or other disaster or for any other loss or damage
to the Collateral except to the extent such loss is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
Lender's gross negligence or willful misconduct.








5




--------------------------------------------------------------------------------

9.  Waivers.  Lender shall be under no duty or obligation whatsoever and Pledgor
waives any right to require Lender to (i) make or give any presentment, demands
for performances, notices of nonperformance, protests, notices of protest or
notices of dishonor in connection with any obligations or evidences of
indebtedness held by Lender as Collateral, or in connection with any obligation
or evidences of indebtedness which constitute in whole or in part the
Indebtedness, (ii) proceed against any person or entity, (iii) proceed against
or exhaust any collateral, or (iv) pursue any other remedy in Lender's power;
and Pledgor waives any defense arising by reason of any disability or other
defense of Debtor or any other person, or by reason of the cessation from any
cause whatsoever of the liability of Debtor or any other person.  Until the
Indebtedness is paid in full, Pledgor waives any right of subrogation,
reimbursement, indemnification, and contribution (contractual, statutory or
otherwise), including without limitation any claim or right of subrogation under
the Bankruptcy Code (Title 11 of the U.S. Code) or any successor statute,
arising from the existence or performance of this Agreement, and Pledgor waives
any right to enforce any remedy which Lender now has or may hereafter have
against Debtor or against any other person and waives any benefit of and any
right to participate in any Collateral or security whatsoever now or hereafter
held by Lender.  If Pledgor is not also a Debtor with respect to a specified
Indebtedness, such Pledgor authorizes Lender without notice or demand and
without affecting Pledgor's liability hereunder, from time to time to:  (i)
renew, extend, accelerate or otherwise change the time for payment of or
otherwise change the terms of the Indebtedness or any part thereof, including
increase or decrease of the rate of interest thereon; (ii) take and hold
security, other than the Collateral, for the payment of the Indebtedness or any
part thereof, and exchange, enforce, waive and release the Collateral or any
part thereof or any such other security; and (iii) release or substitute Debtor
or any one or more of them, or any of the endorsers or guarantors of the
Indebtedness or any part thereof, or any other parties thereto.  Pledgor agrees
that it is solely responsible for keeping itself informed as to the financial
condition of Debtor and of all circumstances which bear upon the risk of
nonpayment or the risk of a margin call or liquidation of the Collateral.




10.  Transfer, Delivery and Return of Collateral.




(a)  Pledgor shall immediately deliver or cause to be delivered to Lender (or
the Securities Intermediary, if any) (i) any certificates or instruments now or
hereafter representing or evidencing Collateral and such certificates and
instruments shall be in suitable form for transfer without restriction or stop
order by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank in form and substance satisfactory to Lender,
and (ii) in the same form as received (with any necessary endorsement), all
dividends and other distributions paid or payable in cash in respect of any
Collateral and any such amounts, if received by Pledgor, shall be received in
trust for the benefit of Lender and be segregated from the other property or
funds of Pledgor.




(b)  Lender may at any time deliver the Collateral or any part thereof to
Pledgor and the receipt by Pledgor shall be a complete and full acquittance for
the Collateral so delivered, and Lender shall thereafter be discharged from any
liability or responsibility therefor.




(c) Upon the transfer of all or any part of the Indebtedness, Lender may
transfer all or any part of the Collateral and shall be fully discharged
thereafter from all liability and responsibility with respect to such Collateral
so transferred, and the transferee shall be vested with all the rights and
powers of Lender hereunder with respect to such





6




--------------------------------------------------------------------------------

Collateral so transferred; but with respect to any Collateral not so transferred
Lender shall retain all rights and powers hereby given.  Pledgor agrees that
Lender may disclose to any prospective purchaser or transferee and any purchaser
or transferee of all or part of the Indebtedness any and all information in
Lender’s possession concerning Pledgor, this Agreement and the Collateral,
provided that such purchaser or transferee shall have executed a confidentiality
agreement reasonably acceptable to Debtor prior thereto preventing the further
dissemination of such information.




11.  Continuing Agreement and Powers.




(a)  This is a continuing Agreement and all the rights, powers and remedies
hereunder shall, unless otherwise limited herein, apply to all past, present and
future Indebtedness of Debtor or any one or more of them to Lender, including
that arising under successive transactions which shall either continue the
Indebtedness, increase or decrease it, or from time to time create new
Indebtedness after all or any prior Indebtedness has been satisfied, and
notwithstanding the death, incapacity, cessation of business, dissolution or
bankruptcy of Debtor or any one or more of them, or any other event or
proceeding affecting Debtor or any one or more of them.




(b) Until all Indebtedness shall have been paid in full and Lender shall have no
obligation to extend credit to any Debtor, the power of sale and all other
rights, powers and remedies granted to Lender hereunder shall continue to exist
and may be exercised by Lender at the time specified hereunder.




12.  Securities Intermediary.  If permitted by Lender, some or all of the
Collateral may be held at a broker or other securities intermediary (the
"Securities Intermediary").  Pledgor shall pay to the Securities Intermediary
any charges or costs imposed by the Securities Intermediary specifically
relating to such Collateral.  Pledgor at no time shall request that the
Securities Intermediary release any Collateral to Pledgor, except as expressly
permitted by Lender.  Lender may require that Pledgor obtain a control
agreement, signed by the Securities Intermediary, in form and substance
acceptable to Lender.  Lender may, at any time but in accordance with the terms
of this Agreement and any control agreement, require the Securities Intermediary
to do any or all of the following: (a) disburse any or all of the Collateral to
Lender; (b) allow Lender (and not Pledgor) to exercise any rights relating to
the Collateral; (c) sell some or all of the Collateral and remit the sales
proceeds (less the Securities Intermediary's normal sales charge) to Lender; and
(d) buy and sell Collateral only upon the instructions of Lender (and not
Pledgor).  If Lender assigns or transfers its rights under this Agreement and
Lender is the Securities Intermediary for any or all of the Collateral, Pledgor
agrees that Lender, in such capacity, is irrevocably directed by Pledgor to
comply with instructions or entitlement orders with respect to such Collateral
originated by any assignee or transferee of this Agreement without further
consent of Pledgor.




13.  Costs.  All advances, charges, costs and expenses, including reasonable
attorneys' fees, incurred or paid by Lender in enforcing any right, power or
remedy conferred by this Agreement, and including the charges and expenses of
any Securities Intermediary specifically relating thereto, shall become a part
of the Indebtedness secured hereunder and shall be paid to Lender by Debtor and
Pledgor immediately and without demand, with interest thereon at an annual rate
equal to the highest rate of interest of any Indebtedness secured by this
Agreement (or, if there is no such interest rate, at the maximum interest rate
permitted by law for interest on judgments).  





7




--------------------------------------------------------------------------------




14.  Notices. Unless otherwise provided or agreed to herein or required by law,
notice and communications provided for in this Agreement shall be in writing and
shall be mailed (certified or registered mail), telecopied or delivered to
Pledgor to the address or facsimile number for notices set forth for Pledgor on
the signature page hereof or at such other address or facsimile number as shall
be designated by Pledgor in a written notice to Lender at the address for
notices set forth on the signature page of this Agreement for Lender.  Notices
and other communications sent by (a) certified or registered mail shall be
deemed delivered on the earlier of actual receipt or on the fourth business day
after deposit in the U.S. mail, postage prepaid, (b) overnight courier shall be
deemed delivered on the next business day after deposit with the overnight
courier, and (c) facsimile shall be deemed delivered when transmitted.




15.  Indemnity.  Pledgor shall indemnify, hold harmless and defend Lender and
its directors, officers, agents and employees, from and against any and all
claims, actions, obligations, liabilities and expenses, including defense costs,
investigative fees and costs, and legal fees and damages arising from their
execution of or performance under this Agreement or any control agreement
executed by Lender in connection with the Collateral, except to the extent that
such claim, action, obligation, liability or expense is determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such indemnified person. This
indemnification shall survive the termination of this Agreement.




16.  Miscellaneous.




(a)  This Agreement (i) may be waived, altered, modified or amended only by an
instrument in writing, duly executed by the party or parties sought to be
charged or bound thereby, and (ii) may be executed in any number of identical
counterparts, each of which shall be deemed an original for all purposes and all
of which constitute, collectively, one agreement; but, in making proof of this
Agreement, it shall not be necessary to produce or account for more than one
such counterpart.  Any waiver, express or implied, of any provision hereof and
any delay or failure by Lender to enforce any provision shall not preclude
Lender from enforcing any such provision thereafter.




(b)  Pledgor hereby irrevocably authorizes Lender to file one or more financing
statements describing all or part of the Collateral, and continuation
statements, or amendments thereto, relative to all or part of the Collateral as
authorized by applicable law.  Such financing statements, continuation
statements and amendments will contain any other information required by the UCC
for the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment, including whether Pledgor is an
organization, the type of organization and any organizational identification
number issued to Pledgor.  Pledgor agrees to furnish any such information to
Lender promptly upon request.  Pledgor also ratifies its authorization for
Lender to have filed any initial financing statement or amendments thereto filed
prior to the date hereof.




(c)  From time to time, Pledgor and Debtor shall, at the request of Lender,
execute such other agreements, documents or instruments or take any other
actions in connection with this Agreement as Lender may reasonably deem
necessary to evidence or perfect the security interests granted herein, to
maintain the priority of the security interests, or to effectuate the rights
granted to Lender herein, but their failure to do so shall not limit or affect
any security interest or any other rights of Lender in and to the Collateral.
 Pledgor will execute and deliver to Lender any stock powers, instructions to
any securities





8




--------------------------------------------------------------------------------

intermediary, issuer or transfer agent, proxies, or any other documents of
transfer that Lender requests in order to perfect, obtain control or otherwise
protect Lender's security interest in the Collateral or to effect Lender's
rights under this Agreement.  Such powers or documents may be executed in blank
or completed prior to execution, as requested by Lender.  




(d)  This Agreement shall be governed by and construed according to internal
laws of the State of Florida, to the jurisdiction of which the parties hereto
submit, except as otherwise required by mandatory provisions of law and except
to the extent that remedies are governed by the laws of any other jurisdiction.




(e)  Any term used or defined in the UCC and not defined herein has the meaning
given to the term in the UCC, when used in this Agreement.




(f)  This Agreement shall benefit Lender's successors and assigns and shall bind
Pledgor's successors and assigns, except that Pledgor may not assign its rights
and obligations under this Agreement.  This Agreement shall bind all parties who
become bound as a Debtor with respect to the Indebtedness.  




(g)  All rights and remedies herein provided are cumulative and not exclusive of
any rights or remedies otherwise provided by law.  Any single or partial
exercise of any right or remedy shall not preclude the further exercise of any
other right or remedy.




(h)  In all cases where more than one party executes this Agreement, all words
used herein in the singular shall be deemed to have been used in the plural
where the context and construction so require, and all obligations and
undertakings hereunder of such parties are joint and several.




(i)  The illegality, invalidity or unenforceability of any provision of this
Agreement shall not in any way affect or impair the legality, validity or
enforceability of the remaining provisions of this Agreement.




(j)  This Agreement and any other documents executed or delivered in connection
herewith constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and shall supersede any prior expressions of intent or
understandings with respect to this transaction.




17.  Final Agreement.  By signing this document each party represents and agrees
that:  (a) this document represents the final agreement between the parties with
respect to the subject matter hereof, (b) this document supersedes any
commitment letter, term sheet, or other written outline of terms and conditions
relating to the subject matter hereof, unless such commitment letter, term
sheet, or other written outline of terms and conditions expressly provides to
the contrary, (c) there are no unwritten oral agreements between the parties,
and (d) this document may not be contradicted by evidence of any prior,
contemporaneous, or subsequent oral agreements or understandings of the parties.







 





9




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the day first
above written.




 

PLEDGOR:

 

 

 

 

AS SEEN ON TV, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 




 

Lender:

 

 

 

 

MIG7 INFUSION, LLC

 

 

 

 

By:

Mallitz Investment Group, LLC, Manager

 

 

 

 

 

 

 

 

By:

 

 

 

 

Craig A. Mallitz, President







Address for Notices to Pledgor:




14044 Icot Boulevard

Clearwater, Florida 33760







Address for Notices to Lender:




16311 Baycross Drive

Lakewood Ranch, Florida 34202





































(Signature Page to Pledge Agreement)





10




--------------------------------------------------------------------------------




Exhibit A to Pledge Agreement




Description of Collateral




All shares of capital stock of Infusion Brands, Inc., a Nevada corporation
(“Infusion”), EDIETS.COM, INC., a __________ corporation (“eDiets”), TV GOODS
HOLDING CORPORATION, a __________ corporation (“TV Goods”), and TRU HAIR, INC.,
a __________ corporation (“Tru Hair” and collectively with ASTV, Infusion,
eDiets, and TV Goods, the “Credit Parties” and each individually, a “Credit
Party”),




owned by Pledgor, which shares represent 100% of the issued and outstanding
capital stock of such Subsidiaries (the “Pledged Stock”).




All present and future income, proceeds, earnings, increases, and substitutions
from or for the Pledged Stock of every kind and nature, including without
limitation all payments, interest, profits, distributions, benefits, rights,
options, warrants, dividends, stock dividends, stock splits, stock rights,
regulatory dividends, subscriptions, monies, claims for money due and to become
due, proceeds of any insurance on the Pledged Stock, stock of different par
value or no par value issued in substitution or exchange for the Pledged Stock,
and all other property Pledgor is entitled to receive on account of such Pledged
Stock, including accounts, documents, instruments, chattel paper, and general
intangibles.




For the purposes of this Exhibit, if there is more than one Pledgor, the term
"Pledgor" shall include any one or more of the Pledgors.
































11


